DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
The amendment filed on February 18th 2021 has been entered. Claims 1, 11 and 21 stand amended with claims 3 and 13 cancelled. Claims 1, 2, 4 – 12 and 14 – 25 are pending. 
Allowable Subject Matter
The following is an Examiner’s statement of reasons for allowance:
The prior arts of record fail to teach neither singly nor in combination, “a method for creating author-term affinity scores that can be used to rank search results, the method comprising: obtaining a corpus of pages hosted by a set of domains, the set of domains including source domains and destination domains accessible on a network, the source domains hosting pages containing anchor texts linked to pages hosted by the destination domains; collecting anchor texts contained in pages hosted by well-represented source domains; updating destination author influence scores with source author influence scores based on the links in the collected anchor texts; computing an anchor text score for each anchor text in the collected anchor texts based on the updated destination author influence score; computing and storing in a repository, for 
As such the combined features as recited in independent claim 1 and similarly stated in independent claims 11 and 21 are not specifically disclosed in the prior arts of record. 
An updated search conducted on the prior art does not fairly teach or suggest the subject matter as described. These elements are not taught or suggested by the prior art independently or in combination, the combination including the specific features recited by the independent claims as indicated above. Therefore, claims 1, 2, 4 – 12 and 14 - 25 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
4	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to KWEKU WILLIAM HALM whose telephone number is (469) 295 - 9144. The examiner can normally be reached on 7:30AM - 5:30PM Mon -Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mark Featherstone can be reached on (571) 270 - 3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

5. 	 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
/Kweku Halm/
Examiner 
Art Unit 2166 
03/05/2021
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166